IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1490
                            Filed November 25, 2015


MISTY S. DAVIS, as Mother and Next
Friend of BRADY CLIFFORD,
      Plaintiff-Appellee,

vs.

NICOLE BANLEY,
     Defendant-Appellee,
and

ROBERT B. DECK,
     Intervenor-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Edward A.

Jacobson, Judge.



       Following procedendo in a prior appeal, Robert Deck challenges the

district court’s order concerning distribution of assets. AFFIRMED.



       Robert B. Deck of Deck Law, Sioux City, appellant pro se.

       Misty S. Davis, Sioux City, appellee pro se.

       Mark C. Cord III of Berenstein, Moore, Heffernan, Moeller & Johnson,

L.L.P., Sioux City, for appellee Nicole Banley.



       Heard by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2


VAITHESWARAN, Judge.

       A father of two children died without a will.          Attorney Robert Deck

represented one of the children in a lawsuit against the other to recover for

property alleged to have been wrongfully withheld. After withdrawing from the

case, he sought a lien on the father’s assets to cover his attorney fees.

       The district court found the assets were insufficient to pay debts and

charges with a higher priority than Deck’s attorney fee claim. On appeal, this

court affirmed. See Davis v. Banley, No. 13-0855, 2014 WL 1234286, at *4

(Iowa Ct. App. Mar. 26, 2014). We stated,

       At the time the court filed its order of distribution, there was still no
       money due either heir. . . . [A]t the time of the order of distribution,
       the district court noted the assets of the decedent held in trust were
       insufficient to pay the debts and charges and claims allowed in this
       matter. Nothing in this record allows us to conclude there is any
       money due . . . to which an attorney’s lien would attach.

Id. We further indicated the father’s assets were subject to statutory priorities for

the payment of claims against estates with insufficient assets. Id. at *4 n.4.

       After our opinion became final, the temporary administrator of the estate 1

applied for $10,722.82 in attorney fees, which included fees incurred in defending

the prior appeal.    The district court granted the application.       The fee claim

exhausted the estate’s assets, leaving nothing for the father’s funeral expenses

or for distribution to the children. Deck filed a second appeal.

       Deck asserts “the trial court has not complied with the procedendo issued

subsequent to the prior appeal and it has failed to recognize [his] attorney’s lien

on the money held [in trust].” In his view, the district court improperly treated the

1
  Although the attorney acting as temporary administrator originally represented the
other child, the district court later treated him as temporary administrator.
                                            3


action as a probate matter.        Deck also argues the district court “ordered a

different distribution of the funds than had been approved by the Court of

Appeals.”

       This court refused to recognize an attorney’s lien running in favor of Deck.

Id. at *4. We specifically rejected Deck’s assertion that the district court lacked

probate authority, stating,

       The probate court of Iowa is not a separate and distinct court with
       powers and jurisdiction strictly its own. It is a part of the district
       court which has general, original, and exclusive jurisdiction of all
       actions, proceedings and remedies, including complete and
       exclusive administration of testate and intestate estates.

Id. at *3 (citing In re Ferris’s Estate, 14 N.W.2d 889, 897 (Iowa 1944)). We also

affirmed the distribution priorities set forth by the district court. Id. at *4 n.4.

       Our opinion resolved the arguments Deck now raises.                    The opinion

became the law of the case. See State ex. rel. Goettsch v. Diacide, 596 N.W.2d

532, 537 (Iowa 1999) (“[L]egal principles announced and the views expressed by

a reviewing court in an opinion, right or wrong, are binding throughout further

progress of the case upon the litigants, the trial court and this court in later

appeals.” (citations omitted)).

       The    district   court’s   subsequent      order    granting    the     temporary

administrator’s request for attorney fees was consistent with the probate code

and the priority list we affirmed.      See Iowa Code §§ 633.199 (“Such further

allowances as are just and reasonable may be made by the court to personal

representatives and their attorneys for actual necessary and extraordinary

expenses and services.”), 633.425 (listing “[o]ther costs of administration” as

second in priority), 633.3(8) (including “attorney fees” in definition of “costs of
                                        4


administration”), 633.426 (requiring payment of debts and charges to be made “in

the order provided in section 633.425”). The order left no money for distribution

to the children and, consequently, no money to which Deck’s attorney fee lien

could attach. Deck had nothing to appeal.

       We affirm the district court’s order granting the temporary administrator’s

request for attorney fees.

       AFFIRMED.